MEMORANDUM ***
Eva Sandoval-Ortega, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for cancellation of removal (No. 04-76787), and the BIA’s subsequent denial of her motion to reopen based on ineffective assistance of counsel (No. 05-72330). We have jurisdiction under 8 U.S.C. § 1252. We deny the petitions for review.
In her opening brief, Sandoval-Ortega fails to address and therefore has waived any challenge to the BIA’s dismissal of her underlying appeal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
We review for abuse of discretion the denial of a motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). The BIA did not abuse its discretion in denying Sandoval-Ortega’s motion to reopen because she failed to demonstrate prejudice as a result of former counsel’s alleged ineffective assistance. See id. at 901. Accordingly, Sandoval-Ortega’s contention that the BIA violated her due process rights by denying the motion to reopen is unavailing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (explaining that petitioner must show error to prevail on a due process challenge).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.